*558Order, Supreme Court, New York County (Bernard J. Fried, J.), entered September 10, 2008, which, to the extent appealed from as limited by the brief, granted plaintiffs’ motion to hold defendant Christopher Chalavoutis in civil contempt, unanimously affirmed, with costs.
The record demonstrates that in February 2008 defendant was instrumental in negotiating the conveyance of certain mortgages without providing notice to plaintiffs, thereby disobeying an order of the court, entered December 21, 2007, that prohibited defendant from taking any action with respect to the subject mortgages “without first providing 48 hour[] written notice” to counsel for plaintiffs. The record further demonstrates that defendant’s actions were calculated to impair, impede or prejudice plaintiffs’ rights (see Matter of McCormick v Axelrod, 59 NY2d 574, 583 [1983]). Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.